UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
CORNUCOPIA INSTITUTE,               )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                 Civil Action No. 16-2252 (ABJ)
                                    )
AGRICULTURAL MARKETING              )
SERVICE,                            )
                                    )
                  Defendant.        )
____________________________________)

                                    MEMORANDUM OPINION

       Plaintiff Cornucopia Institute (“Cornucopia”) has filed a motion for an award of attorneys’

fees and costs pursuant to Federal Rule of Civil Procedure 54(d) and the Freedom of Information

Act (“FOIA”), 5 U.S.C. § 552(a)(4)(E)(i). Pl.’s Mot. for Attys.’ Fees & Costs [Dkt. # 14] (Pl.’s

Mot.”). Plaintiff seeks an award of $41,543.65 in attorneys’ fees and $422.08 in costs, for a total

of $41,965.73. Pl.’s Reply in Supp. of Pl.’s Mot. [Dkt. # 17] (“Pl.’s Reply”) at 12–13. Defendant

Agricultural Marketing Service maintains that plaintiff is neither eligible for nor entitled to a fee

award under FOIA, and that the amount plaintiff seeks is unreasonable. Def.’s Opp. to Pl.’s Mot.

[Dkt. # 16] (“Def.’s Opp.”) at 1.

       The Court finds that plaintiff is eligible for and entitled to some fee award under FOIA.

But because the portion of “fees-on-fees” work greatly exceeds the time spent on the merits of the

underlying FOIA litigation, and because the litigation over a relatively narrow set of materials was

uncomplicated and quickly resolved, the Court will grant $9,723.75 for attorneys’ fees, $2,000.00

for fees-on-fees, and $422.08 in costs for a total of $12,145.83.
                                        BACKGROUND

       Plaintiff Cornucopia is a non-profit organization with a “strong interest in ensuring the

integrity of our nation’s organic certification process.” Decl. of Will Fantle [Dkt. # 14-3] (“Fantle

Decl.”) ¶ 5. Defendant, Agricultural Marketing Service (“AMS”), is a federal agency within the

United States Department of Agriculture (“USDA”) that administers the National Organic

Program, which develops national standards for organic agricultural products. Def.’s Opp. at 1.

       On April 4, 2016, USDA announced five vacancies on the National Organic Standards

Board (“Board”), a 15-member board that advises the Secretary of Agriculture on organic policy

and standards. Fantle Decl. ¶ 10. AMS oversees the Board. On June 10, 2016, plaintiff sent a

FOIA request to AMS for “all applications submitted for vacancies open on the National Organic

Standards Board (NOSB) as announced on April 4, 2016 by the USDA.” Ex. 7 to Fantle Decl.

[Dkt. # 14-3] (“FOIA Request”).

       Defendant replied on July 11, 2016, that it had identified 671 pages of responsive records

but that “all of these documents [were] being withheld in their entirety pursuant to FOIA

Exemptions (b)(5) and (b)(6).” Ex. 8 to Fantle Decl. [Dkt. # 14-3] (“Initial Response”). The

agency explained that Exemption (b)(5) protects “pre-decisional and/or deliberative” records

which are “inter-agency or intra-agency memorandums or letters which would not be available by

law to a party other than in litigation with the agency.” Id., quoting 5 U.S.C. § 552(b)(5). Because

“the requested applications [were] still under review within USDA,” defendant argued that

Exemption (b)(5) was applicable. Id. The agency also asserted that the information was protected

under Exemption (b)(6) because the requested applications contained information similar to

personnel information, and disclosure “would constitute a clearly unwarranted invasion of

personal privacy.” Id., 5 U.S.C. § 552(b)(6).



                                                 2
       Plaintiff administratively appealed the agency’s decision on August 3, 2016, arguing that

“the USDA AMS [had] improperly applied FOIA exemptions (b)(5) and (b)(6) in an overly broad

manner” in violation of “FOIA’s express segregability requirement.” Ex. 1 to Decl. of Gregory

Bridges [Dkt. # 16–2] (“Pl.’s Admin. Appeal”). On September 2, 2016, the agency denied

plaintiff’s appeal, affirming its use of Exemption (b)(5) and (b)(6) and re-stating that the

“requested applications [were] still under review within USDA.” Ex. 9 to Fantle Decl. [Dkt. # 14-

3] (“Final Response”).

       On November 14, 2016, plaintiff filed a complaint with this Court seeking declaratory and

injunctive relief in order to obtain the records. Compl. [Dkt. # 1]. Two days later, on November

16, 2016, the USDA issued a press release officially announcing the appointments of five new

members to the Board. Ex. 2 to Decl. of Gregory Bridges [Dkt. # 16-3] (“USDA press release”).

       After discussions between the parties, defendant concluded on December 16, 2016, that

“Exemption 5 was no longer applicable” because the recent appointments marked the end of its

application process, and it provided plaintiff with the responsive records. Def.’s Opp. at 3; Ex. 10

to Fantle Decl. [Dkt. # 14-3] (“Letter Releasing Records”). Of the 671 pages produced, 407 pages

contained redactions of personal information (i.e. “social security numbers, personal email

addresses, residential mailing addresses . . . telephone numbers, birth dates, places of birth, and

other personal information which pertains to an applicant’s personal finances, criminal history,

race, and ethnicity”) pursuant to Exemption 6. Id. The remaining 264 pages were released in full.

Id. With respect to the five applicants appointed to the Board, the agency decided to partially

waive Exemption 6 in order to release additional personal information regarding their outside

income and judgments against them, because it concluded that the “public interest in certain

components of their applications outweighed their privacy interest . . . .” Id.



                                                  3
       After the initial December 16 production, the parties continued to have discussions over

the release of any remaining responsive documents. On March 6, 2017, defendant decided to

release additional information. Ex. 11 to Fantle Decl. [Dkt. # 14-3] (“Letter Releasing More

Records”). Specifically, the agency reversed its position on Exemption 6 and agreed to unredact

the state of residence for each applicant. Id. Then on March 9, 2017, defendant provided plaintiff

with “several pages” of responsive records it had inadvertently omitted. Def.’s Opp. at 3. And on

March 29, 2017, at plaintiff’s request, defendant corrected a redaction error on one previously

produced page. Decl. of C. Peter Sorenson [Dkt. # 14-4] (“Sorenson Decl.”) ¶ 13.

       The parties notified the Court on April 12, 2017, that “the release of responsive records

[had] been completed” and requested a stay until May 12, 2017, “to complete their discussion

regarding reasonable fees and costs.” Joint Mot. to Stay [Dkt. # 8] (“Mot. to Stay”). There was

no briefing in this case following plaintiff’s complaint due to the willingness of the parties to

resolve the FOIA dispute among themselves.

       On June 14, 2017, the case was referred to a Magistrate Judge to conduct mediation

concerning attorneys’ fees and costs. The parties were unable to reach an agreement, so on August

18, 2017, plaintiff filed the pending motion for attorneys’ fees. Pl.’s Mot. Defendant filed its

response on September 20, 2017, Def.’s Opp., and plaintiff filed its reply on October 16, 2017.

Pl.’s Reply.

                                           ANALYSIS

       Courts “may assess against the United States reasonable and other litigation costs

reasonably incurred” in any FOIA case where “the complainant has substantially prevailed.”

5 U.S.C. § 552(a)(4)(E)(i). In order to recover fees and costs, a FOIA plaintiff must show first

that it is eligible, and second, that it is entitled to such an award. Brayton v. Office of the U.S.



                                                 4
Trade Representative, 641 F.3d 521, 524 (D.C. Cir. 2011), citing Judicial Watch, Inc. v. U.S. Dep’t

of Commerce, 470 F.3d 363, 368–69 (D.C. Cir. 2006). Under the eligibility prong, a court “asks

whether a plaintiff has substantially prevailed and thus may receive fees.” Id. To substantially

prevail, the complainant must show that it has “obtained relief” through either a judicial order or

“a voluntary or unilateral change in position by the agency, if the complainant’s claim is not

insubstantial.” 5 U.S.C. § 552(a)(4)(E)(ii); see also Brayton, 641 F.3d at 525 (“[T]he OPEN

Government Act of 2007 . . . revived the possibility of FOIA fee awards in the absence of a court

decree.”).

       If the requester is eligible for a fee award, the Court “proceeds to the entitlement prong and

considers a variety of factors to determine whether the plaintiff should receive fees.” Brayton, 641
F.3d at 524, citing Judicial Watch, 470 F.3d at 369 (emphasis in original). A court must consider

a number of factors in determining entitlement: “1) the public benefit derived from the case; 2)

the commercial benefit to the requester; 3) the nature of the requester’s interest in the information,

and 4) the reasonableness of the agency’s conduct.” Morley v. CIA, 719 F.3d 689, 690 (D.C. Cir.

2013). “No one factor is dispositive,” Davy v. CIA, 550 F.3d 1155, 1159 (D.C. Cir. 2008), but

“the rule remains that if the government was ‘correct as a matter of law’ to refuse a FOIA request,

‘that will be dispositive.’” Brayton, 641 F.3d at 525, quoting Davy, 550 F.3d at 1162.

       A.      Plaintiff is eligible for attorneys’ fees.

       A plaintiff has “substantially prevailed” in a FOIA action, and becomes eligible for a fee

award under the statute, if it “obtained relief through either – (I) a judicial order, or an enforceable

written agreement or consent decree; or (II) a voluntary or unilateral change in position by the

agency, if the complainant’s claim is not insubstantial.” 5 U.S.C. § 552(a)(4)(E)(ii). Plaintiff

claims eligibility under subsection (II), on the grounds that its lawsuit caused defendant to change



                                                   5
its position twice and to release responsive records that were previously denied in the

administrative appeal. Pl.’s Mem. of P. & A. in Supp. of Pl.’s Mot. [Dkt. # 14-6] (“Pl.’s Mem.”)

at 6–7.

          “The D.C. Circuit has long employed a ‘catalyst theory,’ which evaluates whether a

plaintiff has substantially prevailed based on whether he or she ‘substantially caused the

government to release the requested documents before the final judgment.’” Dorsen v. SEC, 15 F.

Supp. 3d 112, 118 (D.D.C. 2014), quoting Brayton, 641 F.3d at 524–25; see Weisberg v. DOJ, 745
F.2d 1476, 1496 (D.C. Cir. 1984) (“It is well established in this circuit that this inquiry is largely

a question of causation.”). Ultimately, plaintiff has the burden of proving “a causal nexus exists

between” its suit and “the agency’s surrender of that information.” Weisberg, 745 F.2d at 1496,

quoting Cox v. DOJ, 601 F.2d 1, 6 (D.C. Cir. 1979); see also Pub. Citizen Health Research Grp.

v. Young, 909 F.2d 546, 550 (D.C. Cir. 1990) (“[C]laimant must show that it is more probable than

not that the government would not have performed the desired act absent the lawsuit.”). Thus, it

follows that “[w]hen disclosure is triggered by events unrelated to the pending lawsuit, the causal

nexus is missing and the plaintiff cannot be deemed a ‘prevailing party.’” Elec. Privacy Info. Ctr.

v. U.S. Dep’t of Homeland Sec., 218 F. Supp. 3d 27, 41 (D.D.C. 2016), quoting Citizens for

Responsibility & Ethics in Wash. v. DOJ, 83 F. Supp. 3d 297, 303 (D.D.C. 2015), overruled on

other grounds by Nat’l Sec. Counselors v. CIA, 811 F.3d 22, 29 (D.C. Cir. 2016).

          Here, defendant claims that the causation requirement is not met because it was the Board

appointments, and not the lawsuit, that served as the catalyst for the release of the bulk of the

records. Def.’s Opp. at 7. The agency argues that once the appointments were announced on

November 16, 2016, it concluded that Exemption 5 pertaining to pre-decisional and deliberative




                                                  6
records no longer applied, and consequently it released 671 responsive pages a month later, on

December 16, 2016. Id. at 3, 7–8.

        This is a close question. It is clear that the change in circumstances played some role in

the agency’s change of position. But it is also true that the change came shortly after plaintiff filed

its lawsuit, and while communications between the parties were underway. See Def.’s Opp. at 3.

Therefore, while it cannot be said that the filing of the lawsuit was the sole basis for the agency’s

change in position, there was a substantial causal connection.

        Moreover, the abandonment of Exemption 5 was not the only change. The agency agreed

to partially waive Exemption 6 as to the five appointees’ personal information on “outside income

and judgments” because it found that the “public interest in certain components of their

applications outweighed their privacy interest in the information.” Letter Releasing Records. To

the extent that the lawsuit gave voice to the public’s interest in this information, the Court finds

that it played a role in the agency’s decision to disclose that information.

        Finally, defendant acknowledges that the lawsuit played a role when it stated that it made

its second revised production on March 6, 2017, “in an effort to resolve the lawsuit.” Def.’s Opp.

at 8.   Defendant characterizes the second revised production as “insubstantial” under

5 U.S.C. § 552(a)(4)(E)(ii): a “singular decision to release the state of residence of applicants”

constituting “nothing more than a minor adjustment to a redacted set of material.” Id. But the

Court is not relying on these additional limited disclosures alone for its determination. In any

event, the geographic makeup of the applicant pool is not entirely insignificant, and plaintiff claims

that the records it obtained allegedly revealed a “geographic bias.” Pl.’s Mem. at 8. Also, on

March 9, 2017, after months of negotiations, defendant produced “several” additional pages that

it had inadvertently missed in its prior searches. Def.’s Opp. at 3.



                                                  7
       Based on all of those circumstances, the Court finds that the lawsuit did in fact prompt the

release of responsive records. Accordingly, the Court finds that the plaintiff substantially prevailed

in this case and is therefore eligible for an award of attorneys’ fees.

       B.      Plaintiff is entitled to attorneys’ fees.

       If a plaintiff is “eligible” for a fee award, the court next determines whether the plaintiff

also is “entitled” to an award. Citizens for Responsibility & Ethics in Wash. v. U.S. Dep’t of

Justice, 820 F. Supp. 2d 39, 45 (D.D.C. 2011). In evaluating this issue, courts consider four

factors: “1) the public benefit derived from the case; 2) the commercial benefit to the requester;

3) the nature of the requester’s interest in the information, and 4) the reasonableness of the

agency’s conduct.” Morley, 719 F.3d at 690. None of the factors are dispositive, although “the

court will not assess fees when the agency has demonstrated that it had a lawful right to withhold

disclosure.” Davy, 550 F.3d at 1159.

       To assess the public benefit derived from the case, the Court must consider “both the effect

of the litigation for which fees are requested and the potential public value of the information

sought.” Id. The public benefit factor weighs in favor of granting attorneys’ fees “where the

complainant’s victory is likely to add to the fund of information that citizens may use in making

vital political choices.” Cotton v. Heyman, 63 F.3d 1115, 1120 (D.C. Cir. 1995), quoting Fenster

v. Brown, 617 F.2d 740, 744 (D.C. Cir. 1979).

       As already discussed, the litigation spurred the agency to produce responsive records. And

as to the “potential public value” of the information the Court agrees with plaintiff that the

documents add to the public knowledge, albeit to a limited degree. While there is a genuine public

interest in monitoring the nation’s administration and enforcement of organic standards in

agricultural products, plaintiff’s FOIA request is somewhat indirectly related since it narrowly



                                                  8
sought the information of applicants to the National Organic Standards Board as announced in

April 2016. Nonetheless, the Court agrees that the “the backgrounds of persons appointed to the

NOSB, as well as persons who sought appointment to the NOSB,” a 15-member board that advises

the Secretary of Agriculture on organic policy and standards, is relevant to the broader goal of

monitoring the administration and enforcement of organic standards. Fantle Decl. ¶¶ 23–24.

Accordingly, the Court finds that this first prong favors plaintiff.

       The second and third factors – the commercial benefit of the request and plaintiff’s interest

– are “often considered together.” Tax Analysts v. DOJ, 965 F.2d 1092, 1095 (D.C. Cir. 1992),

superseded by statute on other grounds. These factors weigh against an award where the plaintiff

“seeks disclosure for a commercial benefit or out of other personal motives.” Id. The factors tend

to “favor non-profit organizations . . . which ‘aim to ferret out and make public worthwhile,

previously unknown government information – precisely the activity that FOIA’s fees provision

seeks to promote.’” Elec. Privacy Info. Ctr. v. U.S. Dep’t of Homeland Sec., 999 F. Supp. 2d 61,

69 (D.D.C. 2013), quoting Davy, 550 F.3d at 1160.

       Plaintiff is a non-profit public interest organization, Compl. ¶ 4, that sought documents

from defendant “for public informational purposes” only and did not derive a commercial benefit.

Elec. Privacy Info. Ctr., 999 F. Supp. 2d at 69, quoting Davy, 550 F.3d at 1160. Plaintiff asserts

that it plans to the use the information by “summarizing it, posting it on [their] website, and sharing

it with [their] members, the organic community at large and the media.” Fantle Decl. ¶ 24. Thus,

the Court finds that the second and third factors favor plaintiff.            See, e.g., Citizens for

Responsibility & Ethics in Wash., 820 F. Supp. 2d at 45 (ruling that a non-profit plaintiff that

“gathers information of potential interest to a segment of the public, uses [its] editorial skills to

turn the raw materials into a distinct work, and distributes that work to an audience” is “among



                                                  9
those whom Congress intended to be favorably treaded under FOIA’s fee provision”) (alteration

in original), quoting Davy, 550 F.3d at 1161–62.

       Finally, under the fourth factor, the Court assesses “whether the agency’s opposition to

disclosure had a reasonable basis in law” and “whether the agency . . . [was] recalcitrant in its

opposition to a valid claim or otherwise engaged in obdurate behavior.” Davy, 550 F.3d at 1162

(citations and quotations omitted). The government’s decision to withhold information may have

a reasonable basis in law even if the information was ultimately not found to be exempt. See

Negley v. FBI., 818 F. Supp. 2d 69, 76 (D.D.C. 2011), citing Fenster, 617 F.2d at 744. If the

government’s withholding is correct as a matter of law, there are no grounds on which to award

fees. Davy, 550 F.3d at 1162. However, if the government’s withholding of documents is

“founded on a colorable basis in law, that will be weighed along with other relevant considerations

in the entitlement calculus.” Id., quoting Chesapeake Bay Found., Inc. v. U.S. Dep’t of Agric., 11
F.3d 211, 216 (D.C. Cir. 1993).

       Here, defendant initially declined to release any information related to plaintiff’s FOIA

request because it claimed the information was protected under Exemption 5, since the applications

were still under review at the time of the FOIA request, and under Exemption 6, because the

applications contained personal information. See Initial Response; Final Response. This position

certainly had a “colorable basis in law” and there is no evidence that the agency was recalcitrant

or acted in bad faith. Indeed, the agency was able to resolve this request without the need for any

legal briefing following plaintiff’s complaint. Accordingly, because defendant’s decision to

initially withhold the records had a “reasonable basis in law,” the fourth factor weighs in

defendant’s favor.




                                                10
        In sum, because three out of the four factors favor plaintiff, the Court finds that plaintiff is

entitled to recover attorneys’ fees.

        C.      Plaintiff’s attorneys’ fees are unreasonable.

        Upon determining that a plaintiff is both eligible for and entitled to a FOIA fee award, the

Court    must    then    determine     whether    the    requested    award     is   reasonable.    See

5 U.S.C. § 552(a)(4)(E)(i) (providing for “reasonable attorney fees and other litigation costs”)

(emphasis added).

        Plaintiff calculated its fee application using the Laffey rates.1 Sorenson Decl. ¶¶ 9–10. It

asks this Court to award fees for litigation costs, which it itemizes as $422.08 in costs, $30,708.65

in attorneys’ fees for “preparation of complaint through Plaintiff’s Motion for Attorney’s Fees and

Costs,” and $10,835.00 for “fees on fees preparation of the Reply and accompanying documents”

for a total of $41,965.73. Suppl. Decl. of C. Peter Sorenson [Dkt. # 17-1] (“Sorenson Suppl.

Decl.”) ¶ 8; see also Pl.’s Reply at 12–13. But this is a somewhat inaccurate effort to differentiate

time spent on the merits from time spent recovering fees because the $30,000 plaintiff lists in the

first category includes the hours expended drafting the fee petition. “While it is settled in this

circuit that hours reasonably devoted to a request for fees are compensable, fees on fees must be

reasonable, and not excessive.” Elec. Privacy Info. Ctr. v. FBI, 80 F. Supp. 3d 149, 162 (D.D.C.

2015) (internal citations and edits omitted). This means the Court must “scrutinize” fees-on-fees



1       Attorneys’ fees and costs are usually calculated by multiplying “the number of hours
reasonably expended . . . by a reasonable hourly rate.” Nat’l Ass’n of Concerned Veterans v. Sec’y
of Def., 675 F.2d 1319, 1323 (D.C. Cir. 1982). But in the case of public-interest lawyers, who do
not have customary billing rates, courts in this Circuit frequently use the “Laffey Matrix” first set
forth in Laffey v. Nw. Airlines, Inc., 572 F. Supp. 354 (D.D.C. 1983), rev’d on other grounds, 746
F.2d 4 (D.C. Cir. 1984). The Laffey Matrix is a schedule of fees based on years of attorney
experience. Salazar ex rel. Salazar v. Dist. of Columbia, 809 F.3d 58, 62 (D.C. Cir. 2015).


                                                  11
petitions “to insure that the total . . . does not represent a windfall for the attorneys.” Id., citing

Boehner v. McDermott, 541 F. Supp. 2d 310, 325 (D.D.C. 2008).

       Here, the Court finds that the total fee request is unreasonable because an undue portion of

it derives from time billed for litigating and mediating the amount of attorneys’ fees, rather than

the merits of the underlying FOIA action.2 Furthermore, the merits themselves were resolved

quickly in a straightforward manner, with no need for additional briefing, and, as noted above, the

change in circumstances also played a role in the agency’s decision to release the material.

       On April 12, 2017, the parties moved to stay the case because “the release of responsive

records [had] been completed” and they informed the Court that all that remained to be resolved

was the issue of attorneys’ fees. Mot. to Stay. After April 12, 2017, plaintiff billed $29,000.10

for its work on fee matters alone. See Ex. 2 to Sorenson Decl. [Dkt. # 14-4] (“Time Records”) at

lines 70–149; see also Ex. A to Sorenson Suppl. Decl. [Dkt. # 17-1] (“Suppl. Time Records”).

This amount accounts for approximately 70% of the total fee request. Moreover, defendant argues

that much of the time plaintiff billed was unnecessary and redundant, pointing to such line items

as time spent drafting an unsuccessful settlement agreement and numerous duplicative consultation

emails and telephone calls. Def.’s Opp. at 12.




2       Plaintiff did not provide the Court with a figure totaling its fees-on-fees request. In its
reply brief in support of its motion, plaintiff indicates that a $10,835.00 amount relates to
“additional fees-on-fees for time spent preparing [its] Reply” but it did not indicate how much of
the prior $30,708.65 bill should also be attributed to fees-on-fees work. Pl.’s Reply at 12–13
(emphasis added). Because plaintiff’s entries after April 12, 2017, relate to its efforts to obtain
attorneys’ fees through mediation and litigation, the Court will treat them as part of plaintiff’s
requested fees-on-fees award in the amount of $29,000.10. See Ex. 2 to Sorenson Decl. [Dkt. # 14-
4] (“Time Records”) at lines 70–149; Ex. A to Sorenson Suppl. Decl. [Dkt. # 17-1] (“Suppl. Time
Records”); see, e.g., Elec. Privacy Info. Ctr. v. FBI, 80 F. Supp. 3d at 161–62 (ruling that legal
work billed after the underlying FOIA request was completed should be treated as plaintiff’s
requested fees-on-fees award).

                                                  12
       The Court finds that granting plaintiff a $29,000.00 fees-on-fees award would constitute

an unsupportable windfall. See, e.g., Baylor v. Mitchell Rubenstein & Assocs., P.C., 857 F.3d 939,

959 (D.C. Cir. 2017) (noting that fee petition was excessive in part because time spent on fee

litigation “easily exceeded” work on the underlying claim). Rather than perform an “item-by-item

accounting” which is not required, Copeland v. Marshall, 641 F.2d 880, 903 (D.C. Cir. 1980), the

Court will reduce the fees-on-fees component of the fee award to $2,000.00.

       Turning to the time billed for the merits, the Court finds that once it subtracts plaintiff’s

work on fees from the total amount claimed, plaintiff seeks $12,965.63 for time billed for the

merits. This too appears to be excessive. The parties were able to resolve the FOIA request within

six months from the date plaintiff filed its suit and without any briefing. There was also nothing

particularly complex about the narrow FOIA request. See Mot. to Stay; see also Time Records at

lines 1–69 (documenting mostly emails and telephone calls). Therefore, the Court will reduce the

award for time billed on the merits by 25% and will award $9,723.75.

       In sum, the Court will grant plaintiff’s motion for attorneys’ fees and costs and it will award

$11,723.75 for attorneys’ fees and $422.08 in costs for a total of $12,145.83.




                                              AMY BERMAN JACKSON
                                              United States District Judge

DATE: January 10, 2018




                                                 13